Appellant's petition for rehearing is denied. The burden of the petition is that our decision does not consider all the alleged errors assigned in support of the appeal. That claim in turn is reducible to the point that L. 1919, p. 62, c. 65, § 11, requires an objector to an assessment to file with the clerk a written statement of his objections and that all objections not so specified shall be deemed waived. The claim is that that section applies to a reassessment as well as to an original assessment and that no written objections were filed to the reassessment here involved. The record does not show whether written objections were or were not filed, and the case went to decision on the merits without any objection on that ground. The point was not made even by motion for judgment or a new trial and was not thought of apparently until the appeal to this court. Then of course it was too late. *Page 246